ORDER

The parties in this matter have filed a Joint Petition for Suspension of Respondent, By Consent, For Ninety Days.
*42The Court having considered the Joint Petition, it is this 20th day of March, 1997,
ORDERED, that the Respondent, Judy Dean Leishman, be, and she hereby is, suspended from the practice of law in the State of Maryland for a period of ninety (90) days, effective immediately; and it is further
ORDERED, that the Respondent shall pay costs in the amount of $1,122.50, for which sum judgment is entered in favor of the Petitioner against the Respondent, as a condition of her reinstatement; and it is further
ORDERED, that the Clerk of this Court shall remove the name of Judy Dean Leishman from the register of attorneys in this Court and shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in this State in accordance with Rule 16-713.